Citation Nr: 1126631	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  10-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for adenocarcinoma of the esophagus, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1948 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) for the Roanoke, Virginia RO.

A February 2011 letter informed the Veteran that the Board hearing he requested was scheduled for April 2011.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and he has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Adenocarcinoma of the esophagus was not shown in service; malignant tumors were not manifest to a compensable degree within the first post-service year; and there is no probative evidence showing that the Veteran's adenocarcinoma of the esophagus is related to service or to a disease or injury of service origin.


CONCLUSION OF LAW

The criteria for service connection for adenocarcinoma of the esophagus, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed two letters in March 2009 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  These letters also provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claims.  The July 2009 rating decision reflects the initial adjudication of the claim after issuance of these letters.  Hence, the March 2009 letters-which meet the content of notice requirements described in Pelegrini and Dingess-also meet the VCAA's timing of notice requirement.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  The Veteran's private treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

The Veteran was not afforded a VA examination in connection with his current claim.  In this case, the evidence clearly shows that the Veteran has adenocarcinoma of the esophagus.  However, there is no indication that the disability may be associated with the Veteran's active service.  As will be discussed further below, none of the medical personnel who have treated the Veteran for his cancer of the esophagus has given any indication of a connection between the disorder and the Veteran's active service, to include exposure to herbicides.  Additionally, the Veteran has not asserted a continuity of symptoms relatable to esophageal cancer dating from his active service.  Also, the service treatment records are completely negative for any signs, symptoms, or diagnoses of adenocarcinoma of the esophagus.  The Board finds that the record contains sufficient information to make a decision on the claim, and thus a VA examination is not necessary.  See McLendon, 20 Vet. App. at 83.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310 (2010), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Additionally, VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain medical conditions shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of the disability during service.  38 C.F.R. § 3.309(e).  A veteran, who during active military, naval, or air service, served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The Veteran is seeking entitlement to service connection for adenocarcinoma of the esophagus under two different theories of entitlement:  first, claimed as due to exposure to herbicides; and second, as directly related to his active duty service.  Each theory of entitlement will be discussed in turn.

First, concerning service connection for adenocarcinoma of the esophagus as due to exposure to herbicides, it is not one of the diseases for which VA has determined that presumptive service connection based on exposure to herbicides used in Vietnam is warranted.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010); see also 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); and 59 Fed. Reg. 341-46 (Jan. 4, 1994).  Therefore, even if the Veteran was exposed to herbicides during his active duty, service connection may not be granted for adenocarcinoma of the esophagus on the basis of the presumptive regulatory provisions discussed above.  In the absence of a diagnosed disease for which the presumption applies, 38 C.F.R. §§ 3.307(a)(6)(iii) and 3.309(e) are not applicable, and the Veteran's claim of service connection for adenocarcinoma of the esophagus can only be addressed on a direct or a secondary service connection basis in this decision.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Here, the Veteran does not allege nor is there any indication that his adenocarcinoma of the esophagus is secondary to his only service-connected disability-degenerative joint disease of the lumbosacral spine.

Turning to the theory of service connection for adenocarcinoma of the esophagus as a direct result of the Veteran's active duty, the Board notes that the Veteran's service treatment records are silent regarding any signs, symptoms, or diagnoses referable to an adenocarcinoma of the esophagus.  The August 1970 service retirement examination report contains a notation that the Veteran's throat was normal.  The Veteran reported on his August 1970 Report of Medical History that he did not previously or currently have throat trouble.

The first post-service evidence of adenocarcinoma of the esophagus in the Veteran's medical treatment records appears in a January 2008 private treatment record where an esophagogastroduodenoscopy with biopsy revealed carcinoma of the distal esophagus.  Further private treatment records show that the Veteran underwent radiation and chemotherapy and, in September 2008, the Veteran underwent esophageal surgery.  Thus, service connection on a presumptive basis under the provisions of 38 C.F.R. § 3.309(a) is not warranted.

The Veteran remarked in February 2009 that his cancer was discovered in January 2008.  He mentioned that he had undergone treatment since that time, including surgery.

In his VA Form 9 submitted in January 2010, the Veteran remarked that cancer cannot always be determined at a given time, such as one year after exposure.  He opined that if Agent Orange could cause damage to those body parts listed by regulation, it could also cause damage to those not listed.

According to the medical evidence of record, nearly thirty-eight years elapsed between the time the Veteran left active duty and the time of his first recorded treatment for an adenocarcinoma of the esophagus.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The significant period of time between the Veteran's military service and the first recordation of adenocarcinoma of the esophagus, while not dispositive by itself, provides evidence against this claim.

Additionally, the Veteran has sought treatment for his cancer from at least three different private physicians.  None of them have given any indication that his presently diagnosed adenocarcinoma of the esophagus is at least as likely as not due to any event from the Veteran's active service.  Thus, the private medical records from these physicians, while not dispositive by themselves, do not support this claim.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA, and his statements to various medical providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, although the Veteran believes his adenocarcinoma of the esophagus is due to service, he is not competent to make that conclusion.

The Board also notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  In this case, however, the record reflects that the Veteran has stated that he first received a diagnosis of adenocarcinoma of the esophagus in January 2008.  He has not asserted a continuity of symptomatology since active duty that resulted in adenocarcinoma of the esophagus.  In fact, on the Report of Medical History completed at the time of his service retirement examination in 1970, the Veteran indicated that he did not experience throat trouble.  Although the Veteran stated in his VA Form 9 that cancer cannot always be determined at a given time, he still did not assert that he had experienced a continuity of symptoms since his discharge from active duty.  The Veteran's own statements accordingly do not show continuity of symptoms to merit consideration for service connection under 38 C.F.R. § 3.303(b).

The Board does not doubt the sincerity of the Veteran's belief that he has adenocarcinoma of the esophagus as a result of his active service.  However, as discussed above, in this particular instance, his statements regarding etiology have not been found to be competent and are outweighed by other evidence of record.

Based on all the above evidence, to include the absence of symptoms in the service treatment records, the length of time between when the Veteran left active duty and when the Veteran's adenocarcinoma first appeared in the medical record, and the private medical records, the Board finds that entitlement to service connection for adenocarcinoma of the esophagus is not warranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for adenocarcinoma of the esophagus is denied.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


